Birdsong, Judge.
Fulton Superior Court entered an order dismissing the appellant’s suit with prejudice, on April 16, 1979. Appellant filed a “motion for new hearing and to reconsider order” on May 7,1979. On July 17, 1979, the trial court denied appellant’s motions; appellant filed notice of appeal in the case on August 17,1979. Aside from the fact that the notice of appeal was filed thirty-one days after the order on motion for reconsideration, this appeal is governed by the rule in Fowler v. Lewis, 150 Ga. App. 174 (257 SE2d 21) and, accordingly, we dismiss. See Buchanan v. James, 134 Ga. 475, 476 (3) (68 SE 72).

Appeal dismissed.


Deen, C. J., and Sognier, J., concur.